559 S.E.2d 788 (2002)
STATE of North Carolina,
v.
Ronnie Lane STANCIL.
No. 589A01.
Supreme Court of North Carolina.
March 7, 2002.
*789 Roy Cooper, Attorney General, by Anne M. Middleton, Assistant Attorney General, for the State.
Michael A. Grace and Christopher R. Clifton, Winston-Salem, for defendant-appellant.
PER CURIAM.
In a sexual offense prosecution involving a child victim, the trial court should not admit expert opinion that sexual abuse has in fact occurred because, absent physical evidence supporting a diagnosis of sexual abuse, such testimony is an impermissible opinion regarding the victim's credibility. State v. Trent, 320 N.C. 610, 359 S.E.2d 463 (1987); State v. Grover, 142 N.CApp. 411, 543 S.E.2d 179, affd per curiam, 354 N.C. 354, 553 S.E.2d 679 (2001). However, an expert witness may testify, upon a proper foundation, as to the profiles of sexually abused children and whether a particular complainant has symptoms or characteristics consistent therewith. State v. Hall, 330 N.C. 808, 818, 412 S.E.2d 883, 888 (1992); State v. Aguallo, 322 N.C. 818, 822-23, 370 S.E.2d 676, 678 (1988); State v. Kennedy, 320 N.C. 20, 32, 357 S.E.2d 359, 366 (1987).
In the case sub judice, although a thorough examination and a series of tests revealed no physical evidence of sexual abuse, the trial court allowed Dr. Prakash, a pediatrician, to testify that the victim was "sexually assaulted and [that there was] also maltreatment, emotionally, physically, and sexually." The doctor based her opinion on two examinations of the child and her review of an in-depth interview with the child by a psychologist. Upon the record before us, the State failed to lay an adequate foundation for the admission of Dr. Prakash's statement of opinion that the victim was in fact sexually assaulted under N.C.G.S. § 8C-1, Rule 702.
The defendant did not make a timely objection at trial to Dr. Prakash's statement of opinion. We review for plain error. See State v. Odom, 307 N.C. 655, 300 S.E.2d 375 (1983). The overwhelming evidence against defendant leads us to conclude that the error committed did not cause the jury to reach a different verdict than it otherwise would have reached. See State v. Walker, 316 N.C. 33, 38-39, 340 S.E.2d 80, 83 (1986). Accordingly, although the trial court's admission of the challenged portion of Dr. Prakash's testimony was error, it did not rise to the level of plain error.
MODIFIED AND AFFIRMED.